DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-07-2020 has been entered.
Drawings
The drawings are objected to because # 14 and 15 in Figures 1, 3 are not pointing to the small diameter and the larger diameter of the main body.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the Applicant is advised to use # 14 and points out to the smaller diameter of the main body, and # 15 to point out to the larger diameter of the main body as shown in Fig 10, or clarify to overcome this issue.
The drawings of Fig 1, 3- 10, are objected to under 37 CFR 1.83(a) because they fail to show the inner elastic member # 11 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If Applicant is advised top show the inner elastic member # 11 in Figures 1, 3-10 or clarify to overcome this issue.
The drawings of Figure 3 is objected to because # 14 is not pointing to the smallest diameter of the main body.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Applicant is advised to point # 14 to the small diameter of the main body, or clarify to overcome this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 4  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 5,  the term “the outer woven layer is woven together with the at least two symmetric elastic strips to cover the inner elastic band” renders the claim indefinite because it is unclear if the two symmetric strips are between the inner elastic band and the woven fabric, or the two symmetric elastic strip are located at the end of the woven elastic band. For examination purposes, the claim is interpreted as requiring “the two elastic strips are inside the outer woven along the length of the outer woven to cover the inner elastic band”. Applicant is recommended to clarify to overcome this issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abasta-Douglas et al (US 6182672 B1) in view of Rizzuto (US 20160262503 A1).
Regarding claim 1, Abasta discloses a main body (Fig. 1 # 10) having an inner elastic band (20), an outer woven layer (30). The main body having alternating small diameter sections and large diameter sections (Fig. 1 below). Abasta-Douglas et al further discloses the outer woven layer (30) is woven to cover the inner elastic band (20) as shown in Fig 1; and a plurality of small diameter sections and a plurality of large diameter sections are alternatively formed on the main body (Fig. 1 below).
Abasta-Douglas et al does not disclose at least two symmetric elastic strips, wherein the outer woven layer is woven together with the at least two symmetric elastic strips to cover the inner elastic band; wherein each of the at least two symmetric elastic strips has an elastic protruding portion formed on an outer periphery thereof, and the elastic protruding portion comprises large diameters and small diameters alternatively at positions corresponding to the large diameter sections and the small diameter sections of the main body; and wherein the two elastic protruding portions on the at least two elastic strips are arranged symmetrically. 


    PNG
    media_image1.png
    915
    784
    media_image1.png
    Greyscale

Rizzuto teaches at least two symmetric elastic strips (Fig. 3 # 16), wherein the two elastic strips (16) are inside the outer woven along the length of the outer woven (Fig 2 and 3) to cover the inner elastic band; wherein each of the at least two symmetric elastic strips has an elastic protruding portion formed on an outer periphery thereof (See Paragraph 0026. The office interpretation is that since the two elastic strips 16 can have plurality of large diameters due to the cross sectional dimension of shapes like half Hexagon, Heptagon, Octagon, or Decagon , the larger diameter of the cross sectional dimension represent the elastic protruding portion), and the elastic protruding portion comprises large diameters and small diameters alternatively at positions corresponding to the large diameter sections and the small diameter sections of the main body(See Paragraph 0026. The office interpretation is that since the two elastic strips 16 can have plurality of small and large diameters due to the cross sectional dimension of shapes like half Hexagon, Heptagon, Octagon, or Decagon , the small and larger diameters alternatively of the cross sectional dimension correspond to the protruding portion along the length of the elastic strips 16); and wherein the two elastic protruding portions on the at least two elastic strips are arranged symmetrically (See Paragraph 0026 and Fig 3. Since the two elastic strips are symmetrical as shown if figure 3, and the two protruding portions representing the large and small diameters alternatively are part of the elastic symmetrical strips, the two elastic protruding portions are also arranged symmetrically) so the inner elastic members 16 may be elastic to stretch along its length upon application of a force and return to its original looped configuration upon removal of the force (paragraph 0026), to  enhance the structural stability of the accessory apparatus (See Paragraph 0026), and also exhibits sufficient flexibility to be looped two or more times about hair (e.g., a ponytail) to function as a hair retainer or ponytail holder (Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the woven of Abasta-Douglas et al woven together with the two inner elastic strips as taught by Rizzu to form alternatively on the main body and cover the inner elastic band, so the inner elastic members 16 may be elastic to stretch along its length upon application of a force and return to its original looped configuration upon removal of the force, to  enhance the structural stability of the accessory apparatus, and also exhibits sufficient flexibility to be looped two or more times about hair (e.g., a ponytail) to function as a hair retainer or ponytail holder.
Regarding claim 2, The combination of Abasta-Douglas et al and Rizzuto disclose the claim invention of claim 1. Rizzuto further teaches the four elastic strips. (See Paragraph 0004. “With at least one inner elastic member”). 
Regarding claim 3, The combination of Abasta-Douglas et al and Rizzuto disclose the claim invention of claim 1. Abasta-Douglas et al further discloses the main body has two outer woven layers formed in a double-layer structure. (CL 2 Line 22-24.  “Decorated in variety of pattern and design” The office interpretation is that the main body can have two outer woven layers formed in a double layer structure a design pattern or sort of a decorative pattern of the woven body).
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date to have plurality of outer woven layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In this instance case, Abasta-Douglas et al shows a woven body formed in a layer structure, one of ordinary skill in the art would recognize replacement of two outer woven layers formed in a double-layer for a woven body formed in a layer structure.
Regarding claim 4, The combination of Abasta-Douglas et al and Rizzuto disclose the claim invention of claim 3. Abasta-Douglas et al further discloses each of the two outer woven layers (CL 2 Line 22-24. The office interpretation is that the main body can have two outer woven layers sort of a decorative pattern of the woven body) is cooperatively woven with two elastic strips (Fig 3 of Rizzuto), and the two outer woven layers are formed in different colors, such that the main body has an appearance of interlaced colors (CL 2 Line 22-24.  The office interprets decorated in variety of pattern and design, as the two outer woven to have different colors and the main body to have an appearance of interlaced colors). 
Furthermore, It would have been an obvious matter of design choice to add interlaced colors, since applicant has not disclosed that the interlaced colors solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a single color. 

Response to Arguments
Applicant's arguments filed 12-07-2020  have been fully considered but they are not persuasive because of the following:
Applicant asserts that neither Abasta (US 6182672 B1) nor Rizzuto (US 20160262503 A1 ) disclose an outer woven layer woven together with at least two elastic strips to cover an inner elastic band.
In response, The combination of Abasta and Rizzuto disclose an outer woven layer woven together with at least two elastic strips to cover an inner elastic band, such that Abasta discloses the outer woven (30) covering an elastic band (20), and Rizzuto teaches two elastic band (Fig. 3 # 16).
Applicant asserts that “outer” layer 30 of Abasta is not woven together with the inner elastic band 20, and, Abasta does not even disclose two elastic strips.
In response, the submitted claims 1-4 does not state, “the outer layer is woven with the inner elastic band”. Claim 1 states “a main body having an inner elastic band, an outer woven layer”. In addition, the outer layer 30 discloses by Abasta is made of fabric material (Paragraph 2
Applicant asserts that  Rizzuto does not disclose that an outer woven layer (outer elastic member 14) is woven together with the two elastic strips".
In response, The combination of Abasta and Rizzuto disclose the outer woven (30) is woven together with the two elastic members (16). In addition, Rizzuto teaches an outer woven (14) together with two elastic strips (Fig. 3 # 16) (Fig. 3 and Paragraph 0024 “The outer elastic member 14 may be fabricated from a number of materials including woven or braided fabrics having elastic characteristics”).
Applicant asserts the combined teachings of Abasta and Rizzuto fail to disclose the recited claim limitation of "a plurality of small diameter sections and a plurality of large diameter sections are alternatively formed on the main body". 
In response, Abasta discloses the limitation “a plurality of small diameter sections and a plurality of large diameter sections are alternatively formed on the main body”. (See Fig 1 above).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772


/RACHEL R STEITZ/Primary Examiner, Art Unit 3772